Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office Action is made in reply to Application Serial Number 17/682,237 filed February 28, 2022.  As originally filed, Claims 1 – 21 are presented for examination.


Claim Objections
Claims 7 - 8 and 17 – 18 are objected to because of the following informalities:  
•  “playback by when” in Claim 7 line 3 should apparently be –playback 
•  “playback by when” in Claim 8 line 2 should apparently be –playback 
•  “playback by when” in Claim 17 line 3 should apparently be –playback 
•  “playback by when” in Claim 18 line 2 should apparently be –playback 
• playback of the interstitial segment in Claims 7 – 8 and 17 – 18 is apparently playback of the first portion of the interstitial segment.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first portion and the second portion of the first media title" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of art evaluation, the examiner shall assume that this limitation is referring to the first media segment.
Claim 11 recites the limitation "the media title" in lines 4 – 5 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first portion and the second portion of the first media title" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of art evaluation, the examiner shall assume that this limitation is referring to the first media segment.
Claim 19 recites the limitation "the media title" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the media title" in lines 5-6 and 9-10.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 3, 6 – 13 and 16 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riise, US Pub. 2002/0184314 A1 (hereinafter Riise) [included in the IDS dated 5/10/2022] in view of Hoffert et al., US Pub. 2015/0040169 A1 (hereinafter Hoffert).

In regards to Claim 1, Riise discloses a computer-implemented method for playing back a media title, the method comprising: 
playing back a first portion of an interstitial segment associated with the media title (Riise: Fig. 6 and [0120], where a multi-threaded story is transmitted on transmission channels; [0014], where program data is transmitted as sequences of sections of a program; [0019], where program sections include short sections of a broadcast program, such as advertisement spots); 
at a choice point, receiving a selection of a first playback option that corresponds to a first media segment associated with the media title (Riise: Fig. 6 and [0120], where in a multi-threaded story comprising stories with multiple paths and endings, users are presented with a choice, e.g. by presenting 2 alternative continuations of the story on the display).  But Riise fails to explicitly disclose at a choice point located at the end of the first portion of the interstitial segment; while playing back at least a first part of a second portion of the interstitial segment that is subsequent to the choice point, buffering at least a first portion of the first media segment for playback; and at a switch point included in the second portion of the interstitial segment, switching playback from the second portion of the interstitial segment to the first media segment. 
Hoffert from a similar endeavor teaches at a choice point located at the end of the first portion of the interstitial segment, receiving a selection of a first playback option (Hoffert: Fig. 5A and [0090], where while providing the media stream, receiving content-transition indication which includes user input selecting a media content affordance associated with requesting presentation of the second media stream; Fig. 5D and [0104], where the first transition point corresponds to an end of a scene in the media stream 540); 
while playing back at least a first part of a second portion of the interstitial segment that is subsequent to the choice point, buffering at least a first portion of the first media segment for playback (Hoffert: Fig. 5D and where while providing the media stream to the presentation device and after receiving the content-transition indication, store sufficient media content in the buffer); and 
at a switch point included in the second portion of the interstitial segment, switching playback from the second portion of the interstitial segment to the first media segment (Hoffert: [0107], where the second media stream starts playing at the second transition point; [0009], where at the transition point, the system ceases to provide the first content and starts to provide the second content).
Because computer technology has improved and users are increasingly able to consume media content on or through their computer based devices, it is possible to stream media data over computer networks as needed rather than downloading the entire file before consuming the media content, (Hoffert: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise in view of Hoffert to provide a seamless user experience when user selects to transition from one media stream to another, (Hoffert: [0005] and [0007]).  Users are able to switch between media streams without undue delay, e.g., without being shown a “now loading” or “waiting to buffer” message or an icon indicating that the content is buffering such as an hourglass, spinning icon, or progress bar, (Hoffert: [0007]). 
	

Regarding Claim 2, the combined teaching of Riise and Hoffert discloses the computer-implemented method of claim 1, further comprising determining whether the first portion of the first media segment is large enough to prevent buffer underrun when switching playback from the second portion of the interstitial segment to the first media segment (Hoffert: [0094], where selecting the transition point involves ensuring that enough of the second media stream has been buffered to ensure smooth streaming of the second media stream).

Regarding Claim 3, the combined teaching of Riise and Hoffert discloses the computer-implemented method of claim 2, wherein the first portion of the first media segment is determined to be large enough to prevent buffer underrun (Hoffert: [0094], where selecting the transition point involves ensuring that enough of the second media stream has been buffered to ensure smooth streaming of the second media stream), and further comprising designating the end of the first part of the second portion of the interstitial segment as the switch point (Hoffert: Fig. 5D and [0104], where the first transition point corresponds to an end of a scene in the media stream 540).

Regarding Claim 6, the combined teaching of Riise and Hoffert discloses the computer-implemented method of claim 2, wherein one or more network conditions are considered when determining whether the first portion of the first media segment is large enough to prevent buffer underrun (Hoffert: [0101], where a transition point is selected based on the download speed based on the available bandwidth; [0094], where the predicted buffering time is partially based on the bandwidth available for receiving the media stream).

Regarding Claim 7, the combined teaching of Riise and Hoffert discloses the computer-implemented method of claim 1, wherein the first part of the second portion of the interstitial segment has been transmitted to a media player for playback by when playback of the interstitial segment has reached the choice point (Hoffert: [0009], where a second transition point in the second content is selected and the second stream is requested starting at the second transition point, and generates a second decompressed media stream based on the second compressed media stream that includes content after the second transition point).

Regarding Claim 8, the combined teaching of Riise and Hoffert discloses the computer-implemented method of claim 1, wherein the second portion of the interstitial segment has been buffered for playback by when playback of the interstitial segment has reached the choice point (Hoffert: [0111], where the second media stream is stored in a buffer stream).

Regarding Claim 9, the combined teaching of Riise and Hoffert discloses the computer-implemented method of claim 1, wherein a media player that is responsible for generating frames when the media title is played back does not close down or reinitialize when playback is switched from the second portion of the interstitial segment to the first media segment (Hoffert: [0071], where device processing resources are conserved while maintaining a seamless media presentation user experience; [0087], where a fast and efficient way to seamlessly transition between media streams is provided which reduces the likelihood of interruptions of unnecessary delay of the viewing experience when transitioning from a first media stream to a second media stream, thereby creating a better user experience.  The method ensure that the transition occurs efficiently, minimizing the power needed and the strain placed on the computing resources).

Regarding Claim 10, the combined teaching of Riise and Hoffert discloses the computer-implemented method of claim 1, further comprising adjusting one or more time stamps associated with the first media segment such that a media player receives a continuous sequence of time stamps when playback is switched from the second portion of the interstitial segment to the first media segment (Hoffert: Fig. 4D and [0080], where the amount of data stored in the buffer is sufficient to provide media stream data for presentation continuously until the second media stream data is ready for presentation; [0113], where the request to display of the second media stream starts at a particular timestamp in the second media stream that corresponds to a current timestamp for live media).

In regards to Claim 11, Riise discloses one or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps (Riise: [0082], where computer-executable instructions loaded in memory cause the processor to execute features and method) of: 
playing back a first portion of an interstitial segment associated with the media title (Riise: Fig. 6 and [0120], where a multi-threaded story is transmitted on transmission channels; [0014], where program data is transmitted as sequences of sections of a program; [0019], where program sections include short sections of a broadcast program, such as advertisement spots); 
at a choice point, receiving a selection of a first playback option that corresponds to a first media segment associated with the media title (Riise: Fig. 6 and [0120], where in a multi-threaded story comprising stories with multiple paths and endings, users are presented with a choice, e.g. by presenting 2 alternative continuations of the story on the display).  But Riise fails to explicitly disclose at a choice point located at the end of the first portion of the interstitial segment, receiving a selection of a first playback option; while playing back at least a first part of a second portion of the interstitial segment that is subsequent to the choice point, buffering at least a first portion of the first media segment for playback; and at a switch point included in the second portion of the interstitial segment, switching playback from the second portion of the interstitial segment to the first media segment.  
Hoffert from a similar endeavor teaches at a choice point located at the end of the first portion of the interstitial segment, receiving a selection of a first playback option (Hoffert: Fig. 5A and [0090], where while providing the media stream, receiving content-transition indication which includes user input selecting a media content affordance associated with requesting presentation of the second media stream; Fig. 5D and [0104], where the first transition point corresponds to an end of a scene in the media stream 540);
while playing back at least a first part of a second portion of the interstitial segment that is subsequent to the choice point, buffering at least a first portion of the first media segment for playback (Hoffert: Fig. 5D and where while providing the media stream to the presentation device and after receiving the content-transition indication, store sufficient media content in the buffer); and 
at a switch point included in the second portion of the interstitial segment, switching playback from the second portion of the interstitial segment to the first media segment (Hoffert: [0107], where the second media stream starts playing at the second transition point; [0009], where at the transition point, the system ceases to provide the first content and starts to provide the second content).
Because computer technology has improved and users are increasingly able to consume media content on or through their computer based devices, it is possible to stream media data over computer networks as needed rather than downloading the entire file before consuming the media content, (Hoffert: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise in view of Hoffert to provide a seamless user experience when user selects to transition from one media stream to another, (Hoffert: [0005] and [0007]).  Users are able to switch between media streams without undue delay, e.g., without being shown a “now loading” or “waiting to buffer” message or an icon indicating that the content is buffering such as an hourglass, spinning icon, or progress bar, (Hoffert: [0007]).

Regarding Claim 12, the combined teaching of Riise and Hoffert discloses the one or more non-transitory computer-readable media of claim 11, further comprising determining whether the first portion of the first media segment is large enough to prevent buffer underrun when switching playback from the second portion of the interstitial segment to the first media segment (Hoffert: [0094], where selecting the transition point involves ensuring that enough of the second media stream has been buffered to ensure smooth streaming of the second media stream).

Regarding Claim 13, the combined teaching of Riise and Hoffert discloses the one or more non-transitory computer-readable media of claim 12, wherein the first portion of the first media segment is determined to be large enough to prevent buffer underrun (Hoffert: [0094], where selecting the transition point involves ensuring that enough of the second media stream has been buffered to ensure smooth streaming of the second media stream), and further comprising designating the end of the first part of the second portion of the interstitial segment as the switch point (Hoffert: Fig. 5D and [0104], where the first transition point corresponds to an end of a scene in the media stream 540).

Regarding Claim 16, the combined teaching of Riise and Hoffert discloses the one or more non-transitory computer-readable media of claim 12, wherein one or more network conditions are considered when determining whether the first portion of the first media segment is large enough to prevent buffer underrun (Hoffert: [0101], where a transition point is selected based on the download speed based on the available bandwidth; [0094], where the predicted buffering time is partially based on the bandwidth available for receiving the media stream).

Regarding Claim 17, the combined teaching of Riise and Hoffert discloses the one or more non-transitory computer-readable media of claim 11, wherein the first part of the second portion of the interstitial segment has been transmitted to a media player for playback by when playback of the interstitial segment has reached the choice point (Hoffert: [0009], where a second transition point in the second content is selected and the second stream is requested starting at the second transition point, and generates a second decompressed media stream based on the second compressed media stream that includes content after the second transition point).

Regarding Claim 18, the combined teaching of Riise and Hoffert discloses the one or more non-transitory computer-readable media of claim 11, wherein the second portion of the interstitial segment has been buffered for playback by when playback of the interstitial segment has reached the choice point (Hoffert: [0111], where the second media stream is stored in a buffer stream).

Regarding Claim 19, the combined teaching of Riise and Hoffert discloses the one or more non-transitory computer-readable media of claim 11, wherein a media player that is responsible for generating frames when the media title is played back does not close down or reinitialize when playback is switched from the second portion of the interstitial segment to the first media segment (Hoffert: [0071], where device processing resources are conserved while maintaining a seamless media presentation user experience; [0087], where a fast and efficient way to seamlessly transition between media streams is provided which reduces the likelihood of interruptions of unnecessary delay of the viewing experience when transitioning from a first media stream to a second media stream, thereby creating a better user experience.  The method ensure that the transition occurs efficiently, minimizing the power needed and the strain placed on the computing resources).

Regarding Claim 20, the combined teaching of Riise and Hoffert discloses the one or more non-transitory computer-readable media of claim 11, further comprising adjusting one or more time stamps associated with the first media segment such that a media player receives a continuous sequence of time stamps when playback is switched from the second portion of the interstitial segment to the first media segment (Hoffert: Fig. 4D and [0080], where the amount of data stored in the buffer is sufficient to provide media stream data for presentation continuously until the second media stream data is ready for presentation; [0113], where the request to display of the second media stream starts at a particular timestamp in the second media stream that corresponds to a current timestamp for live media).

In regards to Claim 21, Riise discloses a system, comprising: 
one or more memories storing instructions (Riise: [0082], memory, such as a RAM); and 
one or more processors that are coupled to the one or more memories and, when executing the instructions, are configured to perform the steps (Riise: [0082], where computer-executable instructions loaded in memory cause the processor to execute features and method) of: 
playing back a first portion of an interstitial segment associated with the media title (Riise: Fig. 6 and [0120], where a multi-threaded story is transmitted on transmission channels; [0014], where program data is transmitted as sequences of sections of a program; [0019], where program sections include short sections of a broadcast program, such as advertisement spots); 
at a choice point, receiving a selection of a first playback option that corresponds to a first media segment associated with the media title (Riise: Fig. 6 and [0120], where in a multi-threaded story comprising stories with multiple paths and endings, users are presented with a choice, e.g. by presenting 2 alternative continuations of the story on the display).  But Riise fails to explicitly disclose at a choice point located at the end of the first portion of the interstitial segment, receiving a selection of a first playback option; while playing back at least a first part of a second portion of the interstitial segment that is subsequent to the choice point, buffering at least a first portion of the first media segment for playback; and at a switch point included in the second portion of the interstitial segment, switching playback from the second portion of the interstitial segment to the first media segment.
Hoffert from a similar endeavor teaches at a choice point located at the end of the first portion of the interstitial segment, receiving a selection of a first playback option (Hoffert: Fig. 5A and [0090], where while providing the media stream, receiving content-transition indication which includes user input selecting a media content affordance associated with requesting presentation of the second media stream; Fig. 5D and [0104], where the first transition point corresponds to an end of a scene in the media stream 540);
while playing back at least a first part of a second portion of the interstitial segment that is subsequent to the choice point, buffering at least a first portion of the first media segment for playback (Hoffert: Fig. 5D and where while providing the media stream to the presentation device and after receiving the content-transition indication, store sufficient media content in the buffer); and 
at a switch point included in the second portion of the interstitial segment, switching playback from the second portion of the interstitial segment to the first media segment (Hoffert: [0107], where the second media stream starts playing at the second transition point; [0009], where at the transition point, the system ceases to provide the first content and starts to provide the second content).
Because computer technology has improved and users are increasingly able to consume media content on or through their computer based devices, it is possible to stream media data over computer networks as needed rather than downloading the entire file before consuming the media content, (Hoffert: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise in view of Hoffert to provide a seamless user experience when user selects to transition from one media stream to another, (Hoffert: [0005] and [0007]).  Users are able to switch between media streams without undue delay, e.g., without being shown a “now loading” or “waiting to buffer” message or an icon indicating that the content is buffering such as an hourglass, spinning icon, or progress bar, (Hoffert: [0007]).




Claim(s) 4 – 5 and 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riise in view of Hoffert as applied to claims 1 and 111 above, and further in view of Sundy et al., US Pub. 2012/0099022 A1 (Sundy).

Regarding Claim 4, the combined teaching of Riise and Hoffert discloses the computer-implemented method of claim 2, further comprising buffering a second portion of the first media segment for playback while playing back a second part of the second portion of the interstitial segment (Hoffert: Fig. 5C and [0094], with providing the first media stream to the presentation device, determine a respective quantity of data from the second media stream for buffering to ensure smooth transitioning).  But Riise and Hoffert fail to explicitly disclose wherein the first portion of the first media segment is determined to not be large enough to prevent buffer underrun.
Sundy from a similar endeavor teaches wherein the first portion of the first media segment is determined to not be large enough to prevent buffer underrun (Sundy: [0092], where when ceasing rendering content from a live stream 16 and switching to the substitute advertisement 16, the drivers notify the middleware as soon as the packets are at the out-points so as to avoid decoder starvation or buffer under-run).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise and Hoffert in view of Sundy to buffer audio/video signal before the splice point to provide seamless splicing of streams in a single decoder such that there will be no noticeable viewing baps between the first video sequence and the second video sequence, (Sundy: [0002] – [0003] and [0008]).  The splicing system avoids buffer under-run by notifying middleware as soon as the packets enter the rate buffers such that the decoder is not starved for data, (Sundy: [0092]).
	

Regarding Claim 5, the combined teaching of Riise, Hoffert and Sundy discloses the computer-implemented method of claim 4, further comprising determining that the first portion and the second portion of the first media title are large enough to prevent buffer underrun (Sundy: [0092], where when ceasing rendering content from a live stream 16 and switching to the substitute advertisement 16, the drivers notify the middleware as soon as the packets are at the out-points so as to avoid decoder starvation or buffer under-run), and designating the end of the second part of the second portion of the interstitial segment as the switch point (Hoffert: [0094], where a plurality of candidate transition points in the second media stream are identified; [0104], where in some implementations, the first transition point corresponds to an end of a scene in the first media stream).

Regarding Claim 14, the combined teaching of Riise and Hoffert discloses the one or more non-transitory computer-readable media of claim 12, further comprising buffering a second portion of the first media segment for playback while playing back a second part of the second portion of the interstitial segment (Hoffert: Fig. 5C and [0094], with providing the first media stream to the presentation device, determine a respective quantity of data from the second media stream for buffering to ensure smooth transitioning).  But Riise and Hoffert fail to explicitly disclose wherein the first portion of the first media segment is determined to not be large enough to prevent buffer underrun.
Sundy from a similar endeavor teaches wherein the first portion of the first media segment is determined to not be large enough to prevent buffer underrun (Sundy: [0092], where when ceasing rendering content from a live stream 16 and switching to the substitute advertisement 16, the drivers notify the middleware as soon as the packets are at the out-points so as to avoid decoder starvation or buffer under-run).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise and Hoffert in view of Sundy to buffer audio/video signal before the splice point to provide seamless splicing of streams in a single decoder such that there will be no noticeable viewing baps between the first video sequence and the second video sequence, (Sundy: [0002] – [0003] and [0008]).  The splicing system avoids buffer under-run by notifying middleware as soon as the packets enter the rate buffers such that the decoder is not starved for data, (Sundy: [0092]).

Regarding Claim 15, the combined teaching of Riise, Hoffert and Sundy discloses the one or more non-transitory computer-readable media of claim 14, further comprising determining that the first portion and the second portion of the first media title are large enough to prevent buffer underrun (Sundy: [0092], where when ceasing rendering content from a live stream 16 and switching to the substitute advertisement 16, the drivers notify the middleware as soon as the packets are at the out-points so as to avoid decoder starvation or buffer under-run), and designating the end of the second part of the second portion of the interstitial segment as the switch point (Hoffert: [0094], where a plurality of candidate transition points in the second media stream are identified; [0104], where in some implementations, the first transition point corresponds to an end of a scene in the first media stream).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shenkler, US Pub. 2016/0241914 A1 teaches when content such as a new video is loading, instead of display a basic cursor or hourglass, the cursor is modified based on the content loading.  For example, a Sony® logo is displayed when visiting Sony®-specific content, ([0051]).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421